Citation Nr: 0600230	
Decision Date: 01/05/06    Archive Date: 01/19/06

DOCKET NO.  02-06 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
for left shoulder disability resulting from treatment at a VA 
facility in December 1998.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel





REMAND

The veteran served on active duty from January 1967 to 
January 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  The veteran's case was remanded to the 
RO for additional development in December 2003.  

While action was being taken pursuant to the Board's December 
2003 remand, the veteran submitted a VA Form 21-4138 in June 
2005 in which he requested that he be scheduled for a video 
conference hearing before a member of the Board.  

Because of the veteran's desire for a hearing, the Board will 
remand the veteran's case one more time.  The veteran's file 
should consequently be sent to the Muskogee RO and a hearing 
should be scheduled.  Accordingly, the veteran's case is 
REMANDED to the RO for the following actions:

The RO should schedule a video 
conference hearing before a member 
of the Board.  The RO should provide 
the veteran notice of the hearing, 
and the veteran and his 
representative should be given 
opportunity to prepare for the 
hearing.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 


handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2005).
 
 
 
 

